Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-3, 5, 7, 10, 12, 14-16, 20, 23, 24, 28, 32, 33, 35, 36, 38 and 39 are currently pending in the instant application. Claims 38 and 39 are rejected and claims 1-3, 5, 7, 10, 12, 14-16, 20, 23, 24, 28, 32, 33, 35 and 36 are considered allowable in this Office Action.
I.	Priority
The instant application is a 371 of PCT/IB2019/050533, filed on January 22, 2019 which claims benefit of US Provisional Application 62/620,769, filed on January 23, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -




Claim 38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe, et al. (US 6,734,198 B1). The instant invention claims a product with the formula 
    PNG
    media_image1.png
    139
    329
    media_image1.png
    Greyscale
. 
 The Watanabe, et al. reference teaches the thiazole compound
    PNG
    media_image2.png
    91
    243
    media_image2.png
    Greyscale
 (See example 1, column 10).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure is stated above.  

Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe, et al. (US 6,734,198 B1). The instant invention claims a product with the formula 
    PNG
    media_image3.png
    162
    353
    media_image3.png
    Greyscale
. 
Watanabe, et al. reference teaches the thiazole compound 
    PNG
    media_image4.png
    101
    294
    media_image4.png
    Greyscale
 (See example 3, column 10).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure is stated above.  

IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626